DETAILED ACTION
Responsive to the Applicant reply filed on 12/30/2020, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-14 and 16-21 are presented for examination in this Office Action, with Claims 1, 4, and 16 being in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 12/30/2020, have been carefully considered and are responded in the following.

In response to the Applicant remarks regarding claim objections, page 8, amendment has resolved the deficiency in the claims 4-5, 7 and 12.  Accordingly, the objections are withdrawn.

In response to the Applicant remarks, page(s) 9-10, regarding Claims 1-21 being rejected under 35 U.S.C. 101, the arguments are not persuasive.  Applicant argues that the claimed invention is not abstract idea because the claimed method of encryption/decryption as performed by a computer (for example a "data function circuit" and "controller") satisfies the machine/transformation test; see page 9.  However, the Examiner follows the Revised Patent Subject Matter Eligibility Guidance for the analysis of the Abstract idea.  In particular, in Step 2 of the guidance, the questions are asked: (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? Or (2) does the claim recite see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  It should be noted that claim 4 is a representative claim for the claimed method of encryption/decryption comprising four steps.  The method does not specify a "data function circuit" nor a "controller."  It is basically a mathematical transformation of input data of N*X bits into data of N*Y bits for decrypting and encoding operations, which are purely mathematical.  Therefore, the entire method is directed to establishing mathematical relationships between sets of date bits or a transformation of input data; the first prone of the inquiry.  It should be noted that the use of a block-level encryption algorithm by itself for data manipulation is an abstract idea.  Furthermore, claim 4 does not recite any to integrate the idea of “decrypting input data of N*X bits” with a block-level encryption algorithm into a practical application.  For example, the Specification indicates a use case wherein a card protocol is use for interfacing the host to a flash memory in order to perform various data exchange between host 900 and memory card 1000; see the par. 0099-0101 of the Specification.  It is understood that, for example, by using a block-level encryption algorithm in the communications between the hose and the memory card, the number of bits is changed based on the encoding and decoding operations while maintaining operation processing for deriving an intermediate result value in each round operation, a third party or a potential attacker may be blocked for any access to the intermediate result value so as to prevent loss of data; see par. 0083-0084.  However, the base claims 1, 4, and 16 are so broadly defined that they are directed to the abstract mathematical operations of the input and intermediate data bits without showing any use of the methods for a practical application, such as aforementioned communications between the hose and the memory card.
Turning to the Applicant’s arguments referring to a precedential decision in TECSEC, INC. v. ADOBE INC. (CAFC, October 23, 2020), see pages 9-10 of the Remarks, the Applicant fails to point out which element in the claims directs the claims into a practically application.  

In response to the Applicant arguments regarding 35 U.S.C. 112(f) interpretation and 112(b) rejection in pages 10-11, the amendments have resolved the issues. 

Applicant’s arguments, page(s) 8-9 of the Remarks, with regards to claim 1 being rejected under 35 U.S.C. § 103 have been considered carefully. 
First, Applicant argues the teachings of the secondary reference Choi with respect to the difference between Kindarji and the claimed invention, which is the step of decoding the input data into data of N*Y bits having the number of N*Y bits different from a number of the N*X bits.  
In response, the Examiner respectfully disagrees because, Choi clearly discloses at par. 0110 that the SBOX 120' may replace the input data X of 8 bits with substitution data Y having a different value. The output terminal 130' may output the substitution data Y.  Chio discloses a endecryptor that includes an input terminal configured to transmit the first input data to the first SBOX and the second SBOX for intermediate round operations with different values in respective look-up tables; 0023-0024.  Chio also disclose that in yet another embodiment, the endecryptor further may include a third SBOX configured to replace second input data with third substitution data and a fourth SBOX configured to replace the second input data with fourth substitution data and the output terminal configured to output encrypted or decrypted output data based on the first to fourth substitution data and a configuration of each of the first to fourth SBOXs is different from each other; par. 0025.  For example, the SBOX 120' may replace the input data X of 8 bits with substitution data Y having a different value; par. 0100-0110.  Evidently, Choi teaches the limitation for performing XOR operation on the input data for decoding the data into data bits having a different number of the input bits (i.e., the N*X bits).  
XOR operation (known to be bit ciphering operation in the field of art) using the first round key. In particular, Chio discloses that when a round count R_cnt is 2, a round key transformation function AddRoundKey may perform an XOR operation using the second round key.  Compared to claim 5, Choi uses the same add-round-key operations as the claimed invention.  Kindarji also discloses the cryptographic operation 100 which receives input data 140 and performs AddRoundKey operation 115. The AddRoundKey operation 115 combines input data 140 with the subkey_0 155. Specifically, this operation 115 performs a logical exclusive disjunction operation (hereinafter "XOR") on subkey_0 160 and input data 140, in order to produce intermediate AES state; par. 0035-0036.  Both Kindarji and Choi uses block ciphers, a set of encryption and decryption rounds (iterations).  Obviously, Choi and Kindarji are analogous art, and thus, it would have been obvious to one of ordinary in the art to combine them and modify Kindarji with Choi’s teaching to configure the Kinda’s system to decode the input data into data bits in different numbers.    Therefore, the Applicant arguments are not persuasive.  For the same reason, independent claims 4 and 16 remain rejected.
Secondly, the Applicant argues the dependent claims by relying on their dependencies from the claims1, 4 and 16, respectively.  For the same reason as that for claim 1, the dependent remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, Claims 1-14 and 16-21 are directed to an apparatus and a method for decrypting input data of N*X bits comprising a series of functional steps, or modules configured to perform the similar functions.  Therefore, the claimed invention falls into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-14 and 16-21 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically mathematical relationships or transformation of input data; the first prone of the inquiry.  
Regarding the second prone, the identified additional elements – data function modules and an encryption/decryption controller to integrate the idea of “decrypting input data of N*X bits” with a block-level encryption algorithm into a practical application.  It should be noted that the use of a block-level encryption algorithm by itself for data manipulation is an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites an encryption/decryption controller (see claim 1), and an interface (see claims 4 and 16).  These elements only perform functions of a general computer such as receiving, retrieving, and storing .

Dependent claim(s) 2-3, 5-14, and 17-20, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kindarji (US 20160359618 A1; hereinafter “Kinda”) and Choi (US 20160065361 A1), further in view of Smith (US 20120076293 A1), and further in view of Yup (US 20100027783 A1).

As per claim 1, Kinda teaches an apparatus for decrypting input data of N*X bits (…) which are encrypted based on a block-level encryption algorithm (Kinda, par. 0033: AES standard; the input data 140 … can be encoded as bits; cryptographic operation 100 according to the AES standard; see also par. 0063 for decrypting the input data 140 which could be a portion of an encrypted content file and video content encoded as bits), the apparatus comprising: 
a data function circuit configured to sequentially perform, based on the input data, a final round operation of first decryption operation processing (Kinda, par. 0035: final round 130 each includes similar operations; a set of encryption and decryption rounds (iterations). Each round involves similar processes; see also par. 0090 for final round), a plurality of intermediate round operations of second decryption operation processing (Kinda, par. 0036: produce intermediate AES state; par. 0033, 0035, and 0037: the nine middle rounds 120 are the intermediate round operations), and an initial round operation of third decryption operation processing (Kinda, par. 0033 and 0035-0037: an initial round 110).
However, Kinda does not explicitly disclose the step of decoding the input data into data of N*Y bits having the number of N*Y bits different from a number of the N*X bits.  This aspect of the claim is identified as a difference.
In a related art, Choi discloses:
wherein the data function circuit is further configured to decode the input data into data of N*Y bits (…) whose number is different from a number of the N*X bits, perform the first decryption operation processing based on the data of N*Y bits, and encode the data of N*Y bits on which the first decryption operation processing is performed into intermediate data of N*X bits (Chio, par. 0110: replace the input data X of 8 bits with substitution data Y having a different value; see par. 0024-0025 for setting the configuration or the look-up table different from each other, which suggests the reason for the number of N*Y being different from a number of the N*X; see also par. 0023-0025 for each of the first to fourth SBOXs being different from each other).
Kinda and Choi are analogous art, because they are in a similar field of endeavor in improving AES algorithm to improve security against an attacker.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chio to modify Kinda to configure the Kinda’s system to decode the input data into data of N*Y bits whose number is different from a number of the N*X bits,.  For this combination, the motivation would have been to improve the level of security with different number of bits for inputs and outputs.
However, the combination of Kinda and Choi fails to disclose explicitly the use of a state buffer configured to store the input data, this aspect of the claim is a further difference.
In a related art, Smith teaches,
an encryption/decryption controller comprising a state buffer configured to store the input data (Smith, par. 0037: memory for storing state variables and the received messages; an 
Smith is analogous art in a similar field of endeavor in improving AES algorithm to improve security and data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Smith’s state buffer or state memory to store input data.  For this combination, the motivation would have been to improve the data management at the device level.
However, none of the references individually or as combined discloses that N, X, Y are a positive integer.  This is a further difference.
Yup teaches: 
where N and X are positive integers and where Y is a positive integer (Yup, par. 0045: Let n and u denote a pair of positive integers; note that n and u are mapped to N and X.  Because the computation of N*Y bits is similarly processed to N*X bits, N and Y can also be set to positive integers for obvious reasons).
Yup is analogous art in a similar field of endeavor in improving AES algorithm for data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Yup to modify the combination of Kinda and Choi and Smith to specify that that N, X, Y are a positive integer.  For this combination, the motivation would have been to simplify the AES data processing by using only positive numbers.

As per claim 2, the references as combined above teach the apparatus of claim 1, wherein the data function circuit is further configured to decode the intermediate data of N*X bits into intermediate round data of N*Y bits, perform the second decryption operation processing based on the intermediate round data of N*Y bits, and encode the intermediate round data of N*Y bits on which the second decryption operation processing is performed into intermediate round data of N*X bits (Kinda, par. 0033, 0035, and 0037: the input data 140 may be previously 

As per claim 3, the references as combined above teach the apparatus of claim 2, and Choi further teaches wherein the data function circuit is further configured to encode the intermediate round data of N*X bits into initial round data of N*Y bits, perform the third decryption operation processing based on the initial round data of N*Y bits, and encode the initial round data of N*Y bits on which the third decryption processing is performed into decryption data of N*X bits (Chio, par. 0034; the endecryptor may further include a third SBOX configured to replace second input data with third substitution data; see also par. 0025 and 0212 for replacing second input data with third substitution data).

Claims 4-7, 11-12, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kindarji (US 20160359618 A1; hereinafter “Kinda”) and Choi (US 20160065361 A1), and further in view of Yup (US 20100027783 A1).

As per claim 4, Kinda teaches an operation method of an encryption/decryption device (Kinda, par. 0033: AES standard; the input data 140 … can be encoded as bits; cryptographic operation 100 according to the AES standard; see also par. 0063 for decrypting the input data 140 which could be a portion of an encrypted content file and video content encoded as bits), the operation method comprising: 
performing first decryption operation processing of the block-level encryption algorithm on the data of N*Y bits (Kinda, par. 0021-0023: complete cipher block cryptography process; par. 0032: Block ciphers are deterministic algorithms that operate on blocks of fixed-length data of input and generate same size blocks of output referred to as ciphertext.); 

performing a plurality of intermediate decryption round operations of the block-level encryption algorithm on the intermediate data of N*X bits (Kinda, par. 0036: produce intermediate AES state; par. 0033, 0035, and 0037: the nine middle rounds 120 are the intermediate round operations).
However, Kinda does not explicitly disclose the interface for receiving input data and the step of decoding the input data into data of N*Y bits having the number of N*Y bits different from a number of the N*X bits.  This aspect of the claim is identified as a difference.
In a related art, Choi discloses:
receiving, via an interface of the encryption/decryption device, input data of N*X bits (…) which are encrypted based on a block-level encryption algorithm (Choi, par. 0230 and 0235: The host interface 414_5 may include a protocol for performing data exchange between the host and the memory controller 414); 
decoding the input data of N*X bits into data of N*Y bits (..) whose number is different from a number of N*X bits (Chio, par. 0110: replace the input data X of 8 bits with substitution data Y having a different value; see par. 0024-0025 for setting the configuration or the look-up table different from each other, which suggests the reason for the number of N*Y being different from a number of the N*X; see also par. 0023-0025 for each of the first to fourth SBOXs being different from each other); 
Kinda and Choi are analogous art, because they are in a similar field of endeavor in improving AES algorithm to improve security against an attacker.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chio to modify Kinda to configure the Kinda’s system to decode the input data into data of N*Y bits whose number is different from a number of the N*X bits,.  For 
However, none of the references individually or as combined discloses that N, X, Y are a positive integer.  This is a further difference.
Yup teaches: 
 where N and X are positive integers, and where Y is a positive integer (Yup, par. 0045: Let n and u denote a pair of positive integers; note that n and u are mapped to N and X.  Because the computation of N*Y bits is similarly processed to N*X bits, N and Y can also be set to positive integers for obvious reasons).
Yup is analogous art in a similar field of endeavor in improving AES algorithm for data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Yup to modify the combination of Kinda and Choi and Smith to specify that that N, X, Y are a positive integer.  For this combination, the motivation would have been to simplify the AES data processing by using only positive numbers.

As per claim 5, the references as combined above teach the operation method of claim 4, wherein the performing of the first decryption operation processing comprises performing an add-round-key operation and an inverse shift-rows operation on the data of N*Y bits (Kinda, par. 0035-0036: The entire AES encryption algorithm (e.g., operation 100) includes 11 Add-Round-Key (ARK) operations, 10 SubBytes (SB) operations, 10 ShiftRows (SR) operations).

As per claim 6, the references as combined above teach the operation method of claim 4, wherein the performing of the plurality of intermediate decryption round operations comprises performing a plurality of intermediate round operations, wherein each of the plurality of intermediate round operations comprises: decoding the intermediate data of N*X bits into intermediate round data of N*Y bits; performing second decryption operation processing of the includes four operations: SubBytes 121, ShiftRows 122, MixColumns 123, and AddRoundKey 124. The SubBytes operation 121 substitutes the bytes of the current AES state according to a substitution table. This substitution table is sometimes referred to as a substitution box or "S-BOX" table. This operation provides non-linearity in the cipher; see also par. 0036 for receiving input data 140 and performing AddRoundKey operation 115. The AddRoundKey operation 115 combines input data 140 with the subkey_0 155).

As per claim 7, the references as combined above teach the operation method of claim 6, wherein the performing of the second decryption operation processing comprises performing an inverse subbytes operation, an add-round-key operation, an inverse mix-columns operation, and an inverse shift-rows operation on the intermediate round data of N*Y bits (Kinda, par. 0065: an Inverse ColumnRotation 944 is applied to the state. An Inverse LineRotation 945 is applied to AddRoundKey 133, which may includes four operations: SubBytes 121, ShiftRows 122, MixColumns 123, and AddRoundKey 124; par. 0037).

As per claim 11, the references as combined above teach the operation method of claim 6, further comprising: 
decoding intermediate round data of N*X bits encoded in a last intermediate round operation from among the plurality of intermediate round operations into initial round data of N*Y bits; 
performing third decryption operation processing of the block-level encryption algorithm on the initial round data of N*Y bits; and 


As per claim 12, the references as combined above teach the operation method of claim 11, wherein the performing of the third decryption operation processing comprises performing an inverse subbytes operation and an add-round-key operation on the initial round data of N*Y bits (Kinda, par. 0043 and 0065: The inverse of AddRoundKey is AddRoundKey itself The inverse of SubBytes is Inverse SubBytes, which is another table look up operation).

As per claim 14, the references as combined above teach the operation method of claim 4, wherein X= Y + a, (0 < <=Y) (Chio, par. 0110: For example, the SBOX 120' may replace the input data X of 8 bits with substitution data Y having a different value; par. 0114: For example, a substitution value of 95 may be substituted using the look-up table LUT. That is, when inputting 9 to the X-axis and 5 to the Y-axis into the look-up table LUT, 2a is obtained as a result).

As per claim 16, Kinda teaches an operation method of an apparatus for decrypting input data of N*X bits (….) which are encrypted by using a block-level encryption algorithm (Kinda, par. 0021-0023: complete cipher block cryptography process; par. 0032: Block ciphers are deterministic algorithms that operate on blocks of fixed-length data of input and generate same size blocks of output referred to as ciphertext), the operation method comprising: 
encoding the data of N*Y bits on which the first decryption operation processing is performed into intermediate data of N*X bits (Kinda, par. 0033 and 0035-0037: an initial round 110; Kinda discloses In the initial round 110, the cryptographic operation 100 receives input data 140 and performs AddRoundKey operation 115. The AddRoundKey operation 115 combines input data 140 with the subkey_0 155. Specifically, this operation 115 performs a 
performing a plurality of intermediate round operations of a preset number based on the intermediate data of N*X bits (Kinda, par. 0036: produce intermediate AES state; par. 0033, 0035, and 0037: the nine middle rounds 120 are the intermediate round operations; note here that the nine middle rounds is a preset number).
However, Kinda does not explicitly disclose the interface for receiving input data and the step of decoding the input data into data of N*Y bits having the number of N*Y bits different from a number of the N*X bits.  This aspect of the claim is identified as a difference.
In a related art, Choi discloses:
an interface of the apparatus receiving the input data and decoding the input data into data of N*Y bits (…) whose number is different from a number of N*X bits; performing first decryption operation processing of the block-level encryption algorithm on the data of N*Y bits (Chio, par. 0230 and 0235:The host interface; par. 0110: replace the input data X of 8 bits with substitution data Y having a different value; see par. 0024-0025 for setting the configuration or the look-up table different from each other, which suggests the reason for the number of N*Y being different from a number of the N*X; see also par. 0023-0025 for each of the first to fourth SBOXs being different from each other); 
Kinda and Choi are analogous art, because they are in a similar field of endeavor in improving AES algorithm to improve security against an attacker.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chio to modify Kinda to configure the Kinda’s system to decode the input data into data of N*Y bits whose number is different from a number of the N*X bits,.  For this combination, the motivation would have been to improve the level of security with different number of bits for inputs and outputs.

Yup teaches: 
where N and X are positive integers and where Y is a positive integer (Yup, par. 0045: Let n and u denote a pair of positive integers; note that n and u are mapped to N and X.  Because the computation of N*Y bits is similarly processed to N*X bits, N and Y can also be set to positive integers for obvious reasons).
Yup is analogous art in a similar field of endeavor in improving AES algorithm for data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Yup to modify the combination of Kinda and Choi and Smith to specify that that N, X, Y are a positive integer.  For this combination, the motivation would have been to simplify the AES data processing by using only positive numbers.

As per claim 17, the references as combined above teach the operation method of claim 16, wherein the performing of the plurality of intermediate round operations (Choi, par. 0095: The middle round is from the S3 operation to the S8 operation.  Note that Choi discloses middle round as the intermediate round of operations) comprises: 
decoding the intermediate data of N*X bits into intermediate round data of N*Y bits (Choi, par. 0100: AddRoundKey may perform an XOR operation using the first round key); 
performing second decryption operation processing on the intermediate round data of N*Y bits (Choi, par. 0100: When a round count R_cnt is 2, a round key transformation function AddRoundKey may perform an XOR operation using the second round key); and 
encoding the intermediate round data of N*Y bits on which the second decryption operation processing is performed into intermediate round data of N*X bits (Choi, par. 0100: The round key transformation function may combine a result of the column transformation function MixColumns with a round key).

As per claim 20, the references as combined above teach the operation method of claim 17, wherein the performing of the plurality of intermediate round operations comprises encoding the intermediate round data of N*Y bits into intermediate round data of N*X bits in a last intermediate round operation from among the plurality of intermediate round operations (Kinda, par. 0035: As shown in FIG. 1, the initial round 110, nine middle rounds 120, and final round 130 each includes similar operations (e.g., SubBytes, ShiftRows, MixColumns, and AddRoundKey). The entire AES encryption algorithm (e.g., operation 100) includes 11 AddRoundKey (ARK) operations, 10 SubBytes (SB) operations, 10 ShiftRows (SR) operations, and 9 MixColumns (MC) operations). 
In the references as combined above, Choi also teaches:
wherein the operation method further comprises: 
decoding the intermediate round data of N*X bits into initial round data of N*Y bits (Chio, par. 0063: For a decryption operation, …the output state 150 is decrypted data; see par. 0084 and 0091 for the output state 150 which is decrypted data); 
performing third decryption operation processing on the initial round data of N*Y bits (Chio, par. 0034; the endecryptor may further include a third SBOX configured to replace second input data with third substitution data); and 
encoding the initial round data of N*Y bits on which the third decryption operation processing is performed into decryption data of N*X bits (Chio, par. 0025 and 0212 for replacing second input data with third substitution data).

Claims 8-10, 13, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kinda and Choi and Yup, as applied to claims 4 and 16, further in view of Michiels (US 20170126397 A1; hereafter “Mich”).

applying a nonlinear function to each of the N pieces of Y-bit data” with limitations wherein the encoding of the intermediate round data of N*Y bits into the intermediate round data of N*X bits comprises dividing the data of N*Y bits into N pieces of Y-bit data and applying a nonlinear function to each of the N pieces of Y-bit data.
While Kinda discloses AES operates on a 4.times.4 array of bytes wherein the input data 140 is a 16-byte array of information. When the array of information is divided into 16 byte portions and each portion encrypted according to operation 100, it is invertible linear transformation, Kinda fails to disclose applying a nonlinear function to each of the N pieces of data.  Choi discloses “a transformation unit configured to replace the first input data with second substitution data and an output terminal configured to output encrypted or decrypted output data based on the first and second substitution data” at par. 0015, 0016, and 0019.  Choi shows in FIG. 2 the encryption process using an advanced encryption standard (AES) algorithm, but Choi also fails to show any step of applying a nonlinear function to each of the N pieces of Y-bit data as claimed in claims 8, 10, 13, 18, and 21.
However, in a related art, Mich teaches:
wherein the encoding of the intermediate round data of N*Y bits into the intermediate round data of N*X bits comprises dividing the data of N*Y bits into N pieces of Y-bit data and applying a nonlinear function to each of the N pieces of Y-bit data (Mich, par. 0087: The plaintext is divided in blocks of 16 bytes which form the initial state of the encryption algorithm; a round is any grouping of steps that includes at least one non-linear mapping function, such as an S-box in AES; par. 0035: the cryptographic operation includes a non-linear mapping function configured to map input data to output data, including: calculating .alpha..sub.i (x) for each value of i less than or equal to n, wherein .alpha..sub.i(x) is defined as one of n pairs of mappings (.alpha.,.beta.) based upon the input message; see also par. 0130 and 0136.  It is noted that 
Mich is analogous art in a similar field of endeavor in improving AES algorithm for data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Mich to modify the above combination of the references to include a step of applying a nonlinear function to each of the N pieces of Y-bit data.  For this combination, the motivation would have been to facility the data transformation in the intermediate round of operation with different number of bits.

Regarding claims 9 and 19, the references of Kinda and Choi and Yup and Mich as combined above teach the operation method, but do not explicitly disclose applying an inverse function of the nonlinear function to each of the N pieces of X-bit data.
In a related art, Mich discloses:
wherein the decoding of the intermediate data of N*X bits into the intermediate round data of N*Y bits in a first intermediate round operation from among the plurality of intermediate round operations comprises dividing the data of N*X bits into N pieces of X- bit data and applying an inverse function of the nonlinear function to each of the N pieces of X-bit data (Mich, par. 0084 and 0100: the splitting function .alpha..sub.n is also bijective. That means the non-linear data transformation can be inversed.  Mich discloses applying the inverse MixColumns multiplication and the inverse S-box to the output reveals the plain AddRoundKey operation. To prevent this, the input and outputs of all lookup tables are encoded with arbitrary bijective functions. That’s means Mich’s system is configured for dividing the data of N*X bits into N pieces of X- bit data and applying an inverse function of the nonlinear function to each of the N pieces of X-bit data).
Mich is analogous art in a similar field of endeavor in improving AES algorithm for data protection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Mich to modify the above combination of the references to include a step of applying an inverse nonlinear function to the N pieces of Y-bit data.  For this combination, the motivation would have been to facility the data transformation in the intermediate round of operation with different number of bits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Don G Zhao/
Examiner, Art Unit 2493
03/17/2021